DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 3, 11, and 19 are cancelled. Claim 25 is withdrawn. A complete action on the merits of pending claims 1, 2, 4-10, 12-18, and 20-24 appears herein.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Applicant submits that the combination of Weiner (US 2002/0052616), Smith (US 2014/0084949 A1), and Pearson (US 2003/0130711 A1) fails to teach the claim limitations “Measuring, be a control circuit, a complex impedance of an ultrasonic transducer, wherein the complex impedance is defined as                         
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    ; receiving, by the control circuit, a reference complex impedance characteristic pattern comprising a plurality of data points, wherein each of the plurality of data points is defined by an ultrasonic transducer impedance magnitude IZI, an ultrasonic transducer impedance phase ϕ, and a frequency f at which the ultrasonic transducer impedance is measured” of claims 1, 9, and 17.
Examiner respectfully disagrees. As further discussed in the rejections to claims 1, 9, and 17 below, at least Smith teaches a control circuit (Fig. 1, Char. 30: controller) configured to measure a complex impedance of an ultrasonic transducer (Pages 2-3, Par. [0039]: an impedance detection circuit (28) measures a local surface impedance. Page 3, Par. [0040]: the local impedance can include the complex impedance) wherein the complex impedance is                         
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                     (Using Ohm’s Law, the complex impedance is the complex voltage divided by the complex current. As evidence, please see non-patent literature document “Complex Impedance,” cited in a previous nonfinal rejection dated 03/11/2021, particularly the section “Complex impedance methods for AC circuits” and equation (2)) receive, by the control circuit, a reference complex impedance characteristic pattern comprising a plurality of data points, (Pages 2-3, Par. [0039]: The reference impedance profiles are stored in a memory; The control circuit would receive the profiles from the memory when correlating the measured impedance profile with the reference impedance profile.) wherein each of the plurality of data points is defined by an ultrasonic transducer impedance magnitude IZI, an ultrasonic transducer impedance phase ϕ, and a frequency f at which the ultrasonic transducer impedance is measured” (Fig. 5-10, Page 3, Par. [0040]: The impedance measuring circuit determines the local impedance, including the complex impedance, for each driving frequency; The complex impedance would naturally be defined by at least the magnitude and phase of the impedance (as evidence, please see attached non-patent literature “Definitions of complex components”); The measured surface impedance profile is correlated with a reference surface impedance profile by the controller (30); One of ordinary skill in the art would recognize that, in order to correlate the profiles, the reference and measured impedance profiles would have the same axis (impedance and frequency.))

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 9, and 17, the claim limitation “a control circuit configured to: … receive, by the control circuit, a reference complex impedance characteristic pattern…”, in the eighth, and ninth lines of the claims respectively, render the claims unclear as to how the control circuit can receive the reference complex impedance characteristic pattern via the control circuit. (e.g. is the reference complex impedance characteristic pattern being sent via a second control circuit, or is a component of the control circuit sending the reference complex impedance characteristic pattern to a different component of the control circuit) Claims 10, 12-16, 18, and 20-24 are rejected due to their respective dependencies on claims 9 and 17.
For examination purposes, the claim limitation “a control circuit configured to: … receive, by the control circuit, a reference complex impedance characteristic pattern…” is interpreted as “a control circuit configured to: … receive a reference complex impedance characteristic pattern…”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (hereinafter “Weiner”) (US 2002/0052616 A1) in view of Smith et al. (hereinafter “Smith”) (US 2014/0084949 A1) and further in view of Pearson et al. (hereinafter “Pearson”) (US 2003/0130711 A1).
Regarding claims 9 and 17, Weiner teaches
A generator (Fig. 1, Char. 10: Console) for estimating a state of an end effector of an ultrasonic device, (Fig. 1, Char. 10, 40, 30, 34, and 32) the ultrasonic device including an electromechanical ultrasonic system (Fig. 1, Char. 30, 34, and 32) defined by a predetermined resonant frequency, (Page 4, Par. [0045]: the parts of hand piece (30) will oscillate at the same resonant frequency) the electromechanical ultrasonic system including an ultrasonic transducer (Fig. 2, Char. 36: piezoelectric transducer) coupled to an ultrasonic blade, (Fig. 2, Char. 32: blade) the generator comprising: 
a control circuit (Page 4, Par. [0046]: the console (10) comprises a DSP (60) or a microprocessor) coupled to a memory, (Page 7, Par. [0073]: a non-volatile memory is located in the generator of console (10)) 
Weiner further teaches using impedance measurement data of an ultrasonic transducer to assign a state or condition of the end effector. (Page 8, Par. [0085]: The presence of transverse mode vibrations is determined by monitoring both the transducer drive voltage and transducer drive current to generate an Impedance vs. Frequency curve. The curve is then extrapolated to determine the presence or absence of transverse vibrations in the handpiece/blade. In this case, the state or condition of the end effector is the presence or absence of transverse vibrations.)
Weiner does not explicitly teach that the impedance measurement data is complex impedance measurement data wherein the complex impedance is defined as                         
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    , or that the control circuit is configured to
measure a complex impedance of an ultrasonic transducer 
receive a complex impedance measurement data point;
 receive, by the control circuit, a reference complex impedance characteristic pattern comprising a plurality of data points, wherein each of the plurality of data points is defined by an ultrasonic transducer impedance magnitude IZI, an ultrasonic transducer impedance phase ϕ , and a frequency f at which the ultrasonic transducer impedance is measured;
compare the complex impedance measurement data point to one of the plurality of data points of the reference complex impedance characteristic pattern; 
classify the complex impedance measurement data point based on a result of a comparison analysis with a three-dimensional curve representative of the reference complex impedance characteristic pattern, wherein the a three-dimensional curve representative of the reference complex impedance characteristic pattern includes a polynomial curve fit, a Fourier series, and/or a parametric equation; and 
assign a state or condition of the end effector based on the result of the comparison analysis.

		a control circuit (Fig. 1, Char. 30: controller) configured to:
measure a complex impedance of an ultrasonic transducer (Pages 2-3, Par. [0039]: an impedance detection circuit (28) measures a local surface impedance. Page 3, Par. [0040]: the local impedance can include the complex impedance) wherein the complex impedance is defined as                         
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                     (Using Ohm’s Law, the complex impedance is the complex voltage divided by the complex current. As evidence, please see non-patent literature document “Complex Impedance,” cited in a previous nonfinal rejection dated 03/11/2021, particularly the section “Complex impedance methods for AC circuits” and equation (2))
receive a complex impedance measurement data point; (Page 3, Par. [0040]: The measured impedance values are accumulated by the controller (30))
receive, by the control circuit, a reference complex impedance characteristic pattern comprising a plurality of data points, (Pages 2-3, Par. [0039]: The reference impedance profiles are stored in a memory; The control circuit would receive the profiles from the memory when correlating the measured impedance profile with the reference impedance profile.) wherein each of the plurality of data points is defined by an impedance magnitude IZI, an impedance phase ϕ , and a frequency f at which the impedance is measured; (Fig. 5-10, Page 3, Par. [0040]: The impedance measuring circuit determines the local impedance, including the complex impedance, for each driving frequency; The complex impedance would naturally be defined by at least the magnitude and phase of the impedance (as evidence, please see attached non-patent literature “Definitions of complex components”); The measured surface impedance profile is correlated with a reference surface impedance profile by the controller (30); One of ordinary skill in the art would recognize that, in order to correlate the profiles, the reference and measured impedance profiles would have the same axis (impedance and frequency.))
compare the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern; (Claim 12: the measured impedance is compared with a plurality of impedance profiles)
classify the complex impedance measurement data point based on a result of a comparison analysis with a curve representative of the reference complex impedance pattern; (Claim 1: correlating the measured surface impedance profile with one of a plurality of reference surface impedance profiles to identify the surface portion) and 
assign a state or condition of the end effector based on the result of the comparison analysis. (Claim 1: correlating the measured surface impedance profile with one of a plurality of reference surface impedance profiles to identify the surface portion. In this case, the state or condition would be which material or surface the electrodes are in contact with)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wiener to incorporate the teachings of Smith and configure the control circuit to use a measured complex impedance profile to determine a state or condition of the handpiece/blade by comparing the measured impedance profile with a reference complex impedance profile 
The combination of Wiener/Smith, as discussed above, does not explicitly teach the curve representative of the reference complex impedance characteristic pattern is a three-dimensional curve including a polynomial curve fit, a Fourier series, and/or a parametric equation. 
Pearson, in a similar field of endeavor, teaches generating and displaying graphs of complex impedance curves as either two-dimensional plots (Fig. 9A-C) or three dimensional graphs (Fig. 10) utilizing time and/or position as the third axis. (Fig. 10; Page 9, Par. [0107])
Furthermore, the three-dimensional complex impedance graphs of Pearson would include a parametric equation. (The formula of a line can be broken down into parametric equations, wherein each parametric equation describes the position/movement of points of the line along with respect to a different axis. Three dimensional graphs can comprise three parametric equations, for the x, y, and z axis respectively. As evidence, please see attached non-patent literature “What is the Equation for a 3D Line”, particularly page 3)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wiener/Smith, as discussed above, to incorporate the three dimensional graphs of 
Regarding method claim 1, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 9 and 17, since operation of the prior art relied on to reject apparatus claims 9 and 17 would naturally result in the step of method claim 1 being satisfied.
Regarding claims 16 and 24, the combination of Wiener/Smith/Pearson, as applied to claims 9 and 17 above, teaches the control circuit and the memory are located at a surgical hub (Wiener: Fig. 3a: microprocessor (60) is located in console (10). Page 7, Par. [0073]: the memory is stored in the generator in console (10)) in communication with the ultrasonic electromechanical system. (Wiener: Fig. 1: Console (10) is a surgical hub in communication with the electromechanical system (handpiece/blade (30 and 32))) 
Regarding method claim 8, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 16 and 24, since operation of the prior art relied on to reject apparatus claims 16 and 24 would naturally result in the step of method claim 8 being satisfied.
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (US 2002/0052616 A1) in view of Smith (US 2014/0084949 A1) in view of Pearson (US 2003/0130711 A1), as applied to claims 1, 9, and 17 above respectively, and further in view of CIACCO (US 2015/0051452 A1).
Regarding claims 12 and 20, the combination of Wiener/Smith/Pearson, as applied to claims 9 and 17 above, teaches the control circuit is further configured to receive a new impedance measurement data point (Smith: Page 3, Par. [0040]: The measured impedance values are accumulated by the controller (30). It is implicit that this feature is present in the Wiener/Smith/Pearson combination, based on the rejection to claims 9 and 17 above); and classify the new impedance measurement data point (Smith: Claim 1: correlating the measured surface impedance profile with one of a plurality of reference surface impedance profiles to identify the surface portion. It is implicit that this feature is present in the Wiener/Smith combination, based on the rejection to claims 9 and 17 above.)
The combination of Wiener/Smith does not explicitly teach that the control circuit classifies the new impedance measurement data point using a Euclidean perpendicular distance from the new impedance measurement data point to a trajectory which has been fitted to the reference complex impedance characteristic pattern.
CIACCIO, in a similar field of endeavor, teaches the use of Euclidean distance to identify recurring patterns. (Page 11, Par. [0120]-Page12, Par. [0125]: A low Euclidean distance suggests the patterns are similar or the same, while a high Euclidean distance suggests the patterns are different.)
This method can be used by the Wiener/Smith/Pearson combination to compare the measured complex impedance profile with the reference surface impedance profiles discussed in Smith (Page 3, Par. [0040]). Selecting the corresponding reference 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wiener/Smith/Pearson to incorporate the teachings of CIACCIO and use the Euclidean distance as a method of matching the measured complex impedance profile with reference complex impedance profiles in order to achieve the predictable result of determining a state or condition of the handpiece/blade.
Regarding method claim 4, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 12 and 20, since operation of the prior art relied on to reject apparatus claims 12 and 20 would naturally result in the step of method claim 4 being satisfied.
Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (US 2002/0052616 A1) in view of Smith (US 2014/0084949 A1) in view of Pearson (US 2003/0130711 A1) in view of CIACCO (US 2015/0051452 A1), as applied to claims 4, 12, and 20 above respectively, and further in view of Johnson et al. (hereinafter “Johnson”) (US 6,962,587 B2).
Regarding claims 13 and 21, the combination of Wiener/Smith/Pearson/CIACCIO as applied to claims 12 and 20 above, does not explicitly teach the control circuit is further configured 
Johnson, in a similar field of endeavor, teaches estimating a probability that an impedance measurement profile is correctly classified. (Col. 14, Lines 17-39: the device uses curve fitting to create and display a correlation coefficient indicative of the probability of a match of an impedance profile to a stored impedance profile of given tissue type or condition.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wiener/Smith/Pearson/CIACCIO, as applied to claims 12 and 20 above, to incorporate the teachings of Johnson and allow the control circuit to estimate the probability that the state or condition of the end effector was correctly identified. Doing so would allow for greater accuracy by allowing the user to retake measurements or make adjustments to the device/procedure if the probability is low.
Regarding method claim 5, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 13 and 21, since operation of the prior art relied on to reject apparatus claims 13 and 21 would naturally result in the step of method claim 5 being satisfied.

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 10, 14, 15, 18, 22, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2, 10, and 18, the prior art does not explicitly teach a control circuit configured to generate a reference complex impedance characteristic pattern by applying, by a drive circuit coupled to the control circuit, a nontherapeutic drive signal to the ultrasonic transducer across a range of frequencies; measure the impedance of the ultrasonic transducer at each frequency, store in a memory a data point corresponding to each impedance measurement; and curve fit a plurality of data points to generate a three- dimensional curve representative of the reference complex impedance characteristic pattern, where magnitude and phase are plotted as a function of frequency. Additionally, the prior art does not explicitly teach a method of using such a device.
Regarding claims 6, 14, and 22, the prior art does not explicitly teach a device comprising a control circuit configured to add a new impedance measurement data point to a reference complex impedance characteristic pattern based on a probability of an estimated correct classification of the new measurement data point. Additionally, the prior art does not explicitly teach a method of using such a device.
Regarding claims 7, 15, and 23, the prior art does not explicitly teach a device configured to use the probability distribution of the Euclidean perpendicular distance between a new complex impedance measurement data point with a reference complex impedance pattern to estimate the probability of the new impedance measurement data point belonging to a set of training data. Additionally, the prior art does not explicitly teach a method of using such a device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794